--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AGREEMENT AND CONSENT TO ASSIGNMENT AND ASSUMPTION
OF PATENT LICENSE AGREEMENT
BETWEEN UNIVERSAL DISPLAY CORPORATION AND SAMSUNG SDI CO., LTD.


This AGREEMENT AND CONSENT TO ASSIGNMENT AND ASSUMPTION (the “Agreement and
Consent”) is entered into this 4th of February, 2009, to be effective as of
September 5, 2008 (the “Assumption Date”), by and among Universal Display
Corporation, a corporation duly organized and existing under the laws of the
Commonwealth of Pennsylvania, having its principal place of business at 375
Phillips Boulevard, Ewing, New Jersey 08618, U.S.A. (“UDC”); Samsung SDI, Co.,
Ltd., a corporation duly organized and existing under the laws of Korea, with
its principal place of business at 575 Shin-dong, Youngtong-ku, Suwon,
Kyungki-do 443-731, Korea (“Assignor”); and Samsung Mobile Display, Co., Ltd., a
corporation duly organized and existing under the laws of Korea, with its
principal place of business at 508 Sungsung-dong, Cheonan-si, Chungcheongnam-do
330-300, Korea (“Assignee”).


RECITALS


WHEREAS, Assignor and UDC are the parties to a certain OLED patent license
agreement dated April 19, 2005, as amended by Amendment #1 effective as of
January 1, 2007 (the “License Agreement”), and a certain OLED supplemental
license agreement dated April 19, 2005 (the “Supplemental Agreement”), attached
hereto as Exhibit A;


WHEREAS, Assignor has separated its businesses relating to mobile display
products, including, but not limited to AMOLED and PMOLED products, by
establishing the Assignee as its wholly owned subsidiary and transferring
thereto all the assets and liabilities related to such businesses; and


WHEREAS, Assignor desires to assign the License Agreement and the Supplemental
Agreement to Assignee as of the Assumption Date, Assignee desires to assume from
Assignor on and after the Assumption Date, all of Assignor’s existing and
subsequent rights and obligations under the License Agreement and the
Supplemental Agreement, and UDC desires to agree such assignments on the terms
and conditions set forth below.


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the parties hereby agree as follows, effective as of the Assumption
Date:




1.  
Assignment.  Assignor hereby assigns, transfers and conveys to Assignee all of
the Assignor’s rights, titles, obligations, and interest in, to and under the
License Agreement and the Supplemental Agreement as of the Assumption Date.



2.  
Assumption; Bound as an Original Party.



(a)  
Assignee unconditionally assumes and shall promptly, fully, completely and
faithfully keep, fulfill, observe, perform and discharge each and every covenant
and obligation that may accrue and become performable, due or owing under the
License Agreement and the Supplemental Agreement on Assignor’s part to be
performed.



(b)  
Assignee shall perform the obligations of Assignor under the License Agreement
and the Supplemental Agreement and Assignee shall be bound by all of the terms
and conditions of the License Agreement and the Supplemental Agreement in every
way as if Assignee were originally a party thereto.



(c)  
UDC shall respect the Assignee as an original party to the License Agreement and
the Supplemental Agreement and accordingly shall continue to perform all of its
obligations under the License Agreement and the Supplemental Agreement, and UDC
shall be bound by all of the terms and conditions of the License Agreement and
the Supplemental Agreement in every respect as if Assignee were originally a
party thereto.



3.  
Assignor shall be bound to and responsible for the obligations set forth in the
License Agreement and the Supplemental Agreement accrued before the Assumption
Date and UDC hereby releases Assignor from any and all covenants, liability or
obligations under the License Agreement and the Supplemental Agreement that may
arise on or after the Assumption Date; provided, however, that the
confidentiality obligations bound to Assignor under Article 6 of the License
Agreement shall remain applicable even after the Assumption Date.



4.  
Assignee and UDC hereby agree to the assignment of the License Agreement as
prescribed hereunder and to fulfill its obligations under the same to the other
party.



5.  
Pursuant to Article 9.7 of the License Agreement, Assignee hereby notifies to
UDC that all future communications and notice shall be addressed to Assignee as
follows:

            Samsung Mobile Display, Co., Ltd.
            428-5 Gongse-dong, Giheung-gu
            Yongin-si, Kyungki-do 446-577, Korea
            Attention: Legal Team
            Fax No.: +82-31-288-4529
            Tel No.: +82-31-288-4522


6.  
All the capitalized terms not defined herein shall have the meaning set forth in
the License Agreement.



7.  
All the terms and conditions under the License Agreement and the Supplemental
Agreement shall remain unchanged and continue in effect unless otherwise amended
hereunder.





Page 1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement and Consent
as of the date first above written.
 
 


UNIVERSAL DISPLAY CORPORATION
 
By:
   /s/ Steven V. Abramson
 
Name:
   Steven V. Abramson
 
Title:
   President
 



 

 


Assignor
 
Assignee
SAMSUNG SDI CO., LTD.
 
SAMSUNG MOBILE DISPLAY CO., LTD.
     
By:
   /s/ Jae Wan Chi
 
By:
   /s/ Sungrak Son
Name:
   Jae Wan Chi
 
Name:
   Sungrak Son
Title:
   Executive Vice President
 
Title:
   Vice President
 
     General Counsel
   

 

Page 2

--------------------------------------------------------------------------------

 